       Case 1:20-mc-00652-RA-KNF Document 17 Filed 01/06/21 Page 1 of 3
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 1-6-21


 LAKE HOLDING & FINANCE S.A.,

                             Petitioner,
                                                                 No. 20-MC-652 (RA)
                        v.
                                                                        ORDER
 MIKHAIL BELYAK, et al.,

                             Respondents.


RONNIE ABRAMS, United States District Judge:

       On December 23, 2020, the Court referred this petition for an order to take discovery for

use in foreign proceedings pursuant to 28 U.S.C. § 1782 to Magistrate Judge Fox. Dkt. 15. On

January 5, 2021, Petitioner filed a notice of consent to have Judge Fox conduct all proceedings in

this case including trial, the entry of final judgment, and all post-trial proceedings. See Dkt. 16.

       28 U.S.C. § 636(c) permits a magistrate judge to conduct all proceedings in a case, but only

upon the consent of all parties. Proceeding before a magistrate judge may be beneficial to parties

because it conserves resources, promotes judicial efficiency, and allows for a faster disposition

than would proceeding before a district court judge. However, the parties are not obligated to

consent to proceed before a magistrate if they do not wish to do so.

       If Respondents consent to proceed before Judge Fox, no later than January 20, 2021, the

parties shall submit to the Orders & Judgments Clerk at judgments@nysd.uscourts.gov a fully

executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, a copy of

which is attached to this Order (and also available at http://nysd.uscourts.gov/file/forms/consent-

to-proceed-before-us-magistrate-judge). If the Court approves that form, all further proceedings

will then be conducted before Judge Fox rather than before me. Any appeal would be taken
         Case 1:20-mc-00652-RA-KNF Document 17 Filed 01/06/21 Page 2 of 3




directly to the United States Court of Appeals for the Second Circuit, as it would be from this

Court if the consent form were not signed and so ordered. An information sheet on proceedings

before magistrate judges is also attached to this Order. Respondents are free to withhold consent

to conducting all further proceedings before Judge Fox without negative consequences.

SO ORDERED.


Dated:         January 6, 2021
               New York, New York

                                                   ________________________________
                                                   Ronnie Abrams
                                                   United States District Judge




                                               2
                    Case 1:20-mc-00652-RA-KNF Document 17 Filed 01/06/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
